Citation Nr: 0115801	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to July 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  The RO denied entitlement to 
an increased (compensable) evaluation for left ear hearing 
loss, claimed as high frequency hearing loss.

In his September 1999 claim for increased compensation 
benefits, the veteran stated he was service-connected for 
hearing loss in both ears; however, the record shows that 
hearing loss in the right ear has never been established by 
VA as entitled to service connection.  In his September 1999 
claim, he also noted that he currently has hearing aids for 
both ears.  These statements, as well as the representative's 
non-specific phrasing of the issue as simply "high frequency 
hearing loss," strongly suggests he is seeking adjudication 
of bilateral hearing loss.  As the issue of hearing loss in 
the right ear has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).    

In April 2001 the veteran provided oral testimony before the 
undersigned Member of the Board at the RO, a transcript of 
which has been associated with the claims file.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The veteran is service-connected for hearing loss only in 
the left ear, and has no more than Level I hearing loss in 
that ear, and his non service-connected right ear is not 
totally deaf.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 
4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the November 1999 
rating decision is reported in pertinent part below.  

In an April 1979 rating decision, the RO granted entitlement 
to service connection for hearing loss in the left ear and 
assigned an evaluation of zero percent.  The veteran is also 
service-connected for post-traumatic stress disorder, pan 
sinusitis, allergic rhinitis, left patella chondromalacia, 
right shoulder bicipital tendonitis, minor varicosities, and 
residuals of a shrapnel wound over the left eyelid.   

This matter originally came before the Board on appeal from a 
June 1990 rating decision denying entitlement to an increased 
(compensable) evaluation for left ear hearing loss.  In an 
April 1992 decision, the Board denied a compensable 
evaluation.  
  
In September 1999, the veteran filed a claim for entitlement 
to an increased (compensable) evaluation for his service-
connected hearing loss, stating that his hearing had 
worsened.  For evidence of his claim, he requested the RO 
obtain his treatment records from the Birmingham, Alabama VA 
Medical Center (VAMC). 

In November 1999, the RO issued a rating decision denying an 
increased evaluation.  In making its decision, the RO noted 
that it considered recent VA medical treatment records dated 
from December 1996 to October 1999 from the Birmingham, 
Alabama VAMC.  The RO also noted the veteran had failed to 
appear for a scheduled VA audio-ear disease examination.   

In his substantive appeal to the Board (VA Form 9), the 
veteran stated he never received notice of his scheduled VA 
examination.  

Birmingham, Alabama VAMC treatment records from December 1996 
to October 1999 are entirely negative for findings of hearing 
loss.

In July 2000, VA conducted an audio examination of the 
veteran.  He denied undergoing any current medical treatment 
for his ears.   On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
35
50
55
LEFT
10
15
50
60
60

Excluding 500 Hertz, the puretone threshold averages were 
37.5 decibels in the non-service-connected right ear and 
46.25 decibels in the service-connected left ear.  Speech 
audiometry revealed speech recognition (Maryland CNC) ability 
of 96 percent in the right ear and 92 percent in the left 
ear.  The examiner diagnosed moderately severe high frequency 
sensorineural hearing loss, bilateral.  



In an August 2000 supplemental statement of the case, the RO 
considered the results of the July 2000 VA audio examination 
and continued its denial of an increased (compensable) 
evaluation.   

In April 2001, the veteran appeared at a personal hearing 
before a travel Member of the Board.  He stated that he had 
been prescribed hearing aids from VA since 1998, and that 
they generally help in compensating his hearing loss except 
at high frequencies.  Transcript, p.3.  He noted that his 
1999 VA physician said his hearing loss had not worsened from 
the previous year.  Tr., p. 2.   


Hearing Loss Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3 (2000).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective June 10, 1999).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107). 


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000) (per curiam order).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO scheduled 
the veteran for a VA examination in November 1999.  He did 
not appear for the examination, and it was rescheduled to 
July 2000.  He attended the rescheduled examination, and the 
report from that examination is comprehensive insofar as it 
sufficiently addresses the medical issues relevant to the 
claim.  See Lendenmann, supra. 

The RO considered all relevant evidence in the claims file, 
including the results of the VA examination.  The RO issued a 
rating decision and a statement of the case, followed by a 
supplemental statement of the case.  These documents 
specifically notified the veteran of what is required to 
substantiate his claim.   

The veteran told the July 2000 VA examiner that he was not 
undergoing any treatment at that time for his hearing loss.  
In both his September 1999 claim and VA Form 9, he reported 
treatment only at the Birmingham, Alabama VAMC, and these 
records were obtained and reviewed by the RO prior to its 
adjudication.   Thus, there exists no outstanding evidence 
that need be obtained by the RO.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the VCAA, without it 
first being considered by the RO.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and he and his representative have accordingly done 
so, as evidenced by the April 2001 hearing before a travel 
Member of the Board.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

VA has met its duty to assist, as mandated by the VCAA.  VA 
scheduled relevant examinations, identified relevant issues, 
obtained relevant treatment records, and provided the veteran 
with a Board hearing.  Having determined that the duty to 
assist has been satisfied, the Board turns to an evaluation 
of his claim on the merits.


II.  Evaluation of Left Ear Hearing Loss

Where the law or regulations governing a claim change while 
the claim is pending, the version more favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1. Vet. App. 308, 313-13 (1991); see 
also VAOPGCPREC 3-2000, 65 Fed. Reg. 33421 (2000).  Effective 
June 10, 1999, some of the schedular rating provisions 
pertaining to the evaluation of hearing loss were amended.  
64 Fed. Reg. 25202 (May 11, 1999).  However, since the 
veteran's claim was not pending until he filed his September 
1999 claim, no Karnas scenario applies to this case; only the 
current law is applicable.  Additionally, the Board notes 
that the RO did in fact apply the amended regulations.  
Bernard, supra.  

When rating disability, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2000).  If a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  VAOPGCPREC 32-97.  See also Boyer v. West, 210 
F.3d 1351 (2000).

In this case, service connection is in effect for the left 
ear only, and the nonservice-connected right ear is not 
totally deaf; therefore, defective hearing in the right ear 
may not be used in rating hearing loss in the left ear.  
See 38 C.F.R. § 3.383 (2000).  However, because the Rating 
Schedule uses numeric designations from I to XI for both ears 
in determining an evaluation, the Schedule assumes that there 
is defective hearing in both ears.  As such, to comply with 
the provisions of 38 C.F.R. § 4.14 and the criteria for 
rating defective hearing set forth in the Schedule, auditory 
acuity in the right ear must be presumed to be Level I.  
38 C.F.R. § 4.85(f) (2000).  

On his July 2000 VA examination, the veteran demonstrated 
left ear puretone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz of 15, 50, 60, and 60, respectively, for 
an average loss of 46.25.  He demonstrated left ear speech 
recognition ability of 92 percent.  These findings are 
consistent with the examiner's diagnosis, as well as the 
reported complaints of high frequency hearing loss, and there 
are no other audio test results to contradict these findings.    

Combining the 46.25 average decibel loss of left ear hearing 
with the left ear speech recognition score of 92 percent 
establishes a Level I hearing loss under 38 C.F.R. 
§ 4.85, Table VI.  

Then, combining the Level I assigned to the veteran's right 
ear (i.e., the "better ear") with the Level I assigned to 
his left ear (i.e., the "poorer ear"), his hearing loss is 
assigned a zero percent evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VII.   

Finally, the Board notes that to warrant assignment of a 
compensable evaluation based on service-connected left ear 
hearing loss only, the veteran's hearing loss must be at 
Level X or XI; e.g., he must demonstrate an average left ear 
decibel loss of at least 42 combined with a speech 
recognition ability of at minimum less than 34 percent, or 
demonstrate another combination under the Schedule indicative 
of a Level X or XI hearing loss.  

Such is not the case based on review of all the competent and 
probative audiometric records in the claims file.  In 
addition, the veteran has neither identified nor submitted 
audiologic evidence of worsened hearing requiring additional 
testing.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); 
Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.    

A compensable evaluation, therefore, is not warranted.  The 
Board emphasizes that the evidence in this case is not in 
equipoise; rather, the preponderance of the evidence is 
against assignment of an increase.  Gilbert, supra.  


ORDER

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

